Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01 March 2021 has been entered.

Status of Claims
	Claims 5 and 6 are pending.
	Claims 5 and 6 are rejected.
	Claims 5 and 6 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of CN 201711229014.0, 11/29/2017, was filed on 08 November 2019.


Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Final Office Action mailed 29 September 2020, is withdrawn in view of Applicants' amendment received 01 March 2021, in which an amendment to the specification was filed.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:
Claims 5 and 6, lines 1-2, recite: “…for inhibiting aflatoxin B1 production of Aspergillus flavus, comprising:…”, which should preferably read: “…for inhibiting aflatoxin B1 production by Aspergillus flavus, comprising:…”
Claim 5, line 4, recites: “…for inhibiting aflatoxin B1 production of Aspergillus flavus…”, which should preferably read: “…for inhibiting aflatoxin B1 production by Aspergillus flavus…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The invention employs the specific strain of Serratia marcescens 3J4SM, CCTCC No. M2017328. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention.
            It appears that a deposit was made in this application as filed, as noted on page 2, para. 2 of the originally-filed specification. Applicant filed an amendment to the specification on 28 August 2020 to include the verbiage required to fulfill the requirements for a completed biological deposit. However, it does not appear that the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, in the following manner.


            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.


            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977).
However, both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  


Claim Rejections - 35 U.S.C. § 101
The rejection of Claims 1-4 under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, and the claims do not recite something significantly different from a judicial exception nor provide additional elements that integrate the judicial exception into a practical application, in the Final Office Action mailed 29 September 2020, is withdrawn in view of Applicant’s amendment received 01 March 2021, in which the cited claims were canceled.

Claim Rejections - 35 U.S.C. § 102/103
The rejection of Claims 1 and 2 under AIA  35 U.S.C. §102(a)(1) as being anticipated by, or in the alternative, under AIA  35 U.S.C. §103 as being obvious over Wang et al. ((2013 Jun 20), in the Final Office Action mailed 29 September 2020, is withdrawn in view of Applicants' amendment received 01 March 2021, in which claims 1 and 2 were canceled.
The rejection of Claims 1-5 under 35 U.S.C. §103 as being unpatentable over Wang et al. ((2013 Jun 20) in view of Van den Eynde et al., and Hazan et al., in the Final Office Action mailed 29 September 2020, is withdrawn in view of Applicants' 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claim 5 is under 35 U.S.C. §103 as being unpatentable over Wang et al. ((2013 Jun 20) Biomed. Res. Intl. Vol. 2013, Article ID 397142, pp. 1-7) in view of Xia et al. ((2011) Indian J. Microbiol. 51(3): 301-306).
[Wang et al. (2013 Jun 20) cited in the Final Office Action mailed 29 September  2020.]

Wang et al. (2013 Jun 20) addresses some of the limitations of claim 5.
Regarding claim 5, Wang et al. (2013 Jun 20) shows a strain of Serratia marcescens (JPP1) which was isolated from peanut hulls and which exhibited remarkable inhibitory effect on the mycelial growth of and subsequent aflatoxin production by Aspergillus parasiticus (pg. 1, Abstract). Inhibition of aflatoxin production by the CCF (cell-free culture filtrate of strain JPP1) was also confirmed by TLC (thin layer chromatography). TLC showed that there was no obvious aflatoxins accumulation (Figure 7(a)) relative to control (Figure (7(bb)). Figure 7 shows that there was no accumulation of aflatoxin B1 (AFB1) when compared to the control (medium only) (pg. 2, column 1, para. 1; pg. 3, column 1, last para. thru column 2, line 1; pg. 4, column 2, lines 7-11; and pg. 6, column 2, Fig. 7 [A method for inhibiting aflatoxin B1 production]).
The JPP1 bacterium was used as a biological agent and incubated in chitinase medium at 28oC on a rotary shaker for 48h. The level of filmogen in the medium was adjusted to yield a peanut biological seed coating agent, with higher film-forming quality. Peanut seeds were distributed to flasks and the biological seed coating was added to each flask. All the flasks were then inoculated with A. parasiticus NFRI-95 spores and Aspergillus with an inhibitor for inhibiting aflatoxin B1]).
The inhibitory enzyme produced by S. marcescens strain JPP1 (i.e., chitinase), reduced the production of not only two different B-aflatoxins (i.e., B1 and B2), but other “G” aflatoxins produced by A. parasiticus (pg. 4, column 2, para. 1 and pg. 6, column 2, Fig. 7 [wherein the inhibitor comprises a biologically pure culture of the Serratia marcescens]).

	Wang et al. (2013 Jun 20) does not show experiments with regard to the production of aflatoxin B1 by Aspergillus flavus, specifically [Claim 5]; and 2) Serratia marcescens 3J4SM deposited with accession number CCTCC No. M2017328 [Claim 5].

	Regarding claim 5, Wang et al. (2013 Jun 20) further teaches that both Aspergillus flavus and A. parasiticus produce B-aflatoxins, and aflatoxin B1 is the most commonly occurring and known to be teratogenic and carcinogenic for humans and animals. A. flavus produces only B-aflatoxins, while A. parasiticus produces both B- and G- aflatoxins (pg. 1, column 1, para. 1).

	Xia et al. provides motivation for incorporating Serratia marcescens 3J4SM into the method, shown by Wang et al. (2013 Jun 20), by way of addressing the limitations of claim 5.
Serratia spp., Bacillus spp., Pseudomonas spp., Vibrio spp., and Clostridium spp., among others (pg. 301, column 2, last para.; and pg. 302, Table 1). The strain with the highest chitinase activity present in the culture supernatant was isolated and identified as a Serratia marcescens strain (named XJ-01) (pg. 302, column 1, last para. thru column 2, lines 1-8). 
That is, it appears, in view of the cited prior art, as though Serratia marcescens strains have a naturally occurring biophysical or biochemical property with regard to increased chitinase production vs other bacterial strains.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for inhibiting aflatoxin B1 production by Aspergillus parasiticus, as shown by Wang et al. (2013 Jun 20), by substituting A. parasiticus with Aspergillus flavus [Claim 5], with a reasonable expectation of success, because Wang et al. (2013 Jun 20) teaches that both A. parasiticus and A. flavus produce aflatoxin B1 (MPEP 2143 (I)(A,G)). Therefore, because the inhibitor produced by S. marcescens is effective against the production of  aflatoxin B1 (AFB1), as shown by Wang et al. (2013 Jun 20), one of ordinary skill in the art would have a reasonably predictable high expectation that the S. marcescens, shown by Wang et al. (2013 Jun 20), would be effective to inhibit the production of AFB1 by A. flavus (MPEP 2143 (I)(A,B(3),G)).
Aspergillus flavus and Aspergillus parasiticus are the major contaminants of agricultural commodities (pg. 1, column 1, para. 1). That is, one would be motivated to apply S. marcescens to treat agricultural products that are potentially infected by A. parasiticus or A. flavus in order to prevent the devastating commercial and health losses caused by AFB1 contamination.
It would have been further obvious to have substituted the S. marcescens JPP1 strain, shown by Wang et al. (2013 Jun 20), with S. marcescens 3J4SM [Claim 5], with a reasonable expectation of success, because Wang et al. (2013 Jun 20) teaches that S. marcescens strain JPP1 is effective in inhibiting aflatoxin B1. Therefore, unless a new and unexpected result is produced and/or barring a showing of criticality for the specific limitation, with regard to the use of S. marcescens strain 3J4SM in the claimed method, it would be obvious to one of ordinary skill in the art to incorporate any S. marcescens strain, including S. marcescens 3J4SM, into method, as shown by Wang et al. (2013 Jun 20) or the claimed method (MPEP 2143 (I)(A,B(3),G), MPEP 2112.01 (II) and MPEP 2144 (III)).
One of ordinary skill in the art would have been motivated to have made that modification, because Xia et al. shows that, of a screen of 21 microbial strains, the strain with the highest chitinase activity present in the culture supernatant was isolated Serratia marcescens strain (named XJ-01) (pg. 302, column 1, last para. thru column 2, lines 1-8). Recall that Wang et al. (2013 Jun 20) teaches that the chitinase produced by S. marcescens JPP1 causes Aspergillus and, therefore, AFB1, inhibition (pg. 7, Abstract). That is, it appears as though Serratia marcescens strains have a naturally occurring biophysical or biochemical property with regard to increased chitinase production. Therefore, it would be obvious to one of ordinary skill in the art to incorporate any Serratia marcescens strain, including S. marcescens 3J4SM, into a method for inhibiting aflatoxin B1 production by any Aspergillus strain, including A. flavus, the successful execution of which depends on chitinase production, with the reasonably predictable expectation that AFB1 would be inhibited.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over Wang et al. ((2013 Aug 16) Adv. Mater. Res. 726-731: 62-65) in view of Xia et al. ((2011) Indian J. Microbiol. 51(3): 301-306), and Sanders ((2011) J. Vis. Exp. 63: 1-18).
	[Wang et al. (2013 Aug 16) cited in the Final Office Action mailed 29 September 2020.]

	Wang et al. (2013 Aug 16) addresses some of the limitations of claim 6.
	Wang et al. (2013 Aug 16) shows that the bacterial culture of Serratia marcescens strain JPP1 was isolated from peanut hulls (pg. 62, last para. [nexus to Wang et al. ((2013 Jun 20)] [Serratia marcescens strain JPP1]). The strain exhibited 
Regarding claim 6, the visual agar plate assay was used to select the biocontrol bacterium that inhibited AF production from A. parasiticus NFRI-95. The S. marcescens strain JPP1 was incubated on solid GY medium at 28oC for 4 days. GY (glucose, yeast extract) liquid medium was then inoculated and the culture shaken at 30oC for 12h. The culture was then transferred into a larger volume of chitin medium to cultivate at 30oC for 6 days while shaking. Enzyme (chitinase) activity was then determined (pg. 63, para. 1-3 [nexus to Wang et al. (2013 Jun 20)] [agar plate, incubated for 24h, liquid medium and shaking for 12-24h, inoculating a portion of the culture to a fresh liquid medium and shaking for 12-12h so as to obtain a fermentation liquid]).

Wang et al. (2013 Aug 16) does not specifically show some of the specific S. marcescens propagation steps, as recited in claim 6, such as: 1) a Luria Broth (LB) agar plate; and 2) the exact temperature and time parameters.

Xia et al. addresses some of the limitations of claim 6.
Xia et al. teaches that Serratia marcescens strain XJ-01 was isolated, purified and were cultured under optimized fermentation conditions (pg. 301, column 1, Abstract [nexus to Wang et al. (2013 Aug 16)] [Serratia marcescens strain]).
Regarding claim 6, LB medium is a common medium used for identifying bacteria, and selective medium was used for the sake of obtaining chitinase-producing microorganisms. Solidified LB medium was made by adding 1.5% of agar (w/v) into LB 
1 ml of 24h-old inoculum of strain XJ-01 was inoculated into 99ml of LB medium. The cells of strain XJ-01 were harvested after incubation in LB medium for 24h (pg. 302, column 2, last para. [24h to obtain a culture]).

	Sanders provides motivation for incorporating a number of different types of microbial plating and propagation steps into the method for preparing an inhibitor for inhibiting aflatoxin B1, comprising activating and culturing a strain of S. marcescens, as shown by Wang et al. (2013 Aug 16), by way of addressing the limitations of claim 6.
	Regarding claim 6, Sanders shows aseptic laboratory techniques for isolating microorganisms (pg. 1, Title and Abstract). The streak plate procedure is designed to isolate pure cultures of bacteria or colonies by simple mechanical separation (pg. 2, section 2., para. 1). The sample from which the streak-plate will be inoculated could be either a cell suspension or an existing colony from another agar plate. The sample is picked up with a loop, stick or toothpick and spread across the agar surface (pg. 2, para. #3 and #4 [loop, stick or toothpick are functionally identical to a teasing needle]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for preparing an inhibitor for inhibiting aflatoxin B1 production, comprising activating and propagating a strain of Serratia marcescens, as shown by Wang et al. (2013 Aug 16), by incorporating specific cultivation steps into the method, as described in claim 6, some of which are shown by Wang et al. (2013 Aug 16), and by incorporating S. marcescens 3J4AM [Claim 6], with a reasonable expectation of success, because Wang et al. shows a method for activating and propagating a strain of S. marcescens (MPEP 2143 (I)(A,G)), and one of ordinary skill in the art of microbial isolation and propagation would understand that any isolation or activation and culturing techniques could be applied to a specific microbial strain in order to optimize its isolation and cultivation, for example such as the methods, shown by Xia et al. and Sanders (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of microbial propagation would determine the method steps that would lead to optimal growth of a particular microorganism, e.g., in order to produce maximum density in a short period of time or to achieve maximum production of an expressed microbial compound, such as the S. marcescens compound(s) that inhibit aflatoxins produced by A. flavus.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 4-8, filed 01 March 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 5 and 6 were amended, and claims 1-4 were canceled.

Applicant remarks (pp. 5-6) that claim 5 requires the inhibitor to comprise a biologically pure culture of the Serratia marcescens 3J4SM deposited at China Center for Type Culture Collection (CCTCC) with an accession number CCTCC No. M2017328. The Serratia marcescens 3J4SM affords the method of claim 5 with benefits on inhibiting aflatoxin B1 production of Aspergillus flavus. As seen in Table 2 and the last paragraph on page 5 of Applicant's Specification as filed, the Serratia marcescens 3J4SM can inhibit 93.7% of aflatoxin B1 production of Aspergillus flavus. Wang does not teach or suggest the above features required by claim 5. As seen in Fig. 7 of Wang, Wang teaches using the Serratia marcescens strain JPP1 to inhibit aflatoxin G1 (AFG1) production by Aspergillus parasiticus. Aspergillus parasiticus is different from Aspergillus flavus required by claim 1. As shown in lane B of Wang's Fig. 7, Aspergillus parasiticus does not produce a significant amount of aflatoxin B1 (AFB1) but mainly aflatoxin G1 (AFG1). Conversely, Aspergillus flavus mainly produces aflatoxin B1. Thus, a person of ordinary skill would conclude that the Serratia marcescens strain JPP1 is for inhibiting aflatoxin G1 production of Aspergillus parasiticus from Wang's Fig. 7. A person of ordinary skill would not reasonably derive from Wang's teachings that the Serratia marcescens 3J4SM would effectively inhibit aflatoxin B1 production of Aspergillus flavus.
However, in response to Applicant, it is first noted that Applicant shows tabular data, as described by Applicant above, leading to the conclusion that aflatoxin B1 was inhibited at a rate of 93.7% (originally-filed specification, pg. 5, Table 2). In this embodiment (#1) there is no use of the Serratia marcescens strain to coat the surface of A. flavus mainly produces AFB1 compared to A. parasiticus, is an opinion of Applicant, as no data have been provided. It is well known that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(I)(II)).  
Further, in response to Applicant, for example, Frisvad et al. ((2005) System. Appl. Microbiol. 28: 442-453 (provided here)) teaches that accumulation of the carcinogenic mycotoxin aflatoxin B1 has been reported from members of three different groups of aspergilli, one of which is Aspergillus flavus, which, in turn, includes the variants A. flavus and A. parasiticus, among others. The B type aflatoxins are common in all three groups (or clades) of aspergilli (pg. 442, Abstract). Aspergillus rambelli produced an amount of aflatoxin B1 that is comparable to the amount of aflatoxin B1 production by the best producers in, e.g., A. parasiticus (A. flavus not mentioned) (pg. 450, column 1, Fig. 4). That is, it appears as though A. flavus and A. parasiticus are closely related species, and that A. parasiticus is considered to be one of the better producers of AFB1 of the clade. Therefore, one of ordinary skill in the art would consider that both A. parasiticus and A. flavus produce equivalent amounts of AFB1. On the other hand, however, the amount of AFB1 produced by either Aspergillus strain is irrelevant within the context of the method described in claim 5. That is, both strains inhibit AFB1 production, according to the method of claim 5.
Serratia marcescens 3J4SM required by claim 5 would satisfy the Serratia marcescens strain JPP1. Whether a microbial strain displaying an excellent biological activity can be obtained is generally affected by many factors, including for example the source of the strain and screening methods. Wang recognizes that different colonies of strains exhibit different biological effects even if they belong to the same genus. As discussed above,
Aspergillus flavus is not Aspergillus parasiticus. The fact that the Serratia marcescens strain JPP1 has an inhibitory effect on Aspergillus parasiticus does not mean that the Serratia marcescens strain JPP1 would have an inhibitory effect on Aspergillus flavus.
However, in response to Applicant, Wang et al. (2013 Jun 20) does show that S. marcescens strain JPP1 inhibits AFB1. It is well known that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (MPEP 716.02). In addition, it is well known that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). If Applicant is arguing that the claimed strain S. marcescens 3J4SM is better at inhibiting AFB1 than the prior art strain of JPP1: a) Applicant has not shown that; and b) such characteristics (perhaps as unexpected or surprising results) of 3J4SM are not addressed in the claimed subject matter. In addition, the purported recognition by Wang et al. (2013 Jun 20), as indicated by Applicant above, cannot be found in Wang et al. (2013 Jun 20); and is irrelevant to the S. marcescens into a method for inhibiting aflatoxin B1 production by Aspergillus. 
	
	Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651